Case 3:17-cv-00939-WHA Document 2694 Filed 01/28/19 Page 1 of 3




                    EXHIBIT 5

   FILED UNDER SEAL
     Case 3:17-cv-00939-WHA Document 2694 Filed 01/28/19 Page 2 of 3
                 HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                          SAN FRANCISCO DIVISION
4
5    WAYMO LLC,
6                       Plaintiff,
                                                    Case
7    vs.                                            No. 3:17-cv-00939-WHA
8    UBER TECHNOLOGIES, INC.;
     OTTOMOTTO LLC; OTTO TRUCKING LLC,
9
                        Defendants.
10   __________________________________/
11
12
13
14          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
15
16             VIDEOTAPED DEPOSITION OF BENJAMIN INGRAM
17                    WEDNESDAY, AUGUST 16, 2017
18
19
20
     Reported by:
21   Anrae Wimberley
22   CSR No. 7778
23   Job No.     2678952
24
25   PAGES 1 - 281

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:17-cv-00939-WHA Document 2694 Filed 01/28/19 Page 3 of 3
                 HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1    Trade Secret 25 items.        It has --                      10:52:22

2                (Reporter seeks clarification.)

3        A.      -- "Go/V2 Sensor Requirements" in the title.     10:52:33

4    And that's -- that had a list of use cases we expected       10:52:38

5    to drive the design.                                         10:52:39

6        Q.      And, generally speaking, what were the           10:52:42

7    driving use cases?                                           10:52:46

8        A.      It's a hard thing to talk about in general.      10:52:48

9    I think there are 70 or something cases in that              10:52:52

10   document.     These are things that, through the years of    10:52:57

11   driving and the millions of miles in driving that            10:53:00

12   we've done, we have come to understand are likely to         10:53:04

13   drive a LiDAR design.                                        10:53:07

14       Q.      And you referred, I think, to the documents      10:53:09

15   that appear in alleged Trade Secret 25 in this case,         10:53:13

16   those documents contain the driving use cases?               10:53:17

17       A.      That's correct.                                  10:53:20

18       Q.      We'll look at those later on.                    10:53:22

19               Number 3 here says,

                                                                  10:53:26

21               Do you see that?                                 10:53:27

22       A.      I do.                                            10:53:28

23       Q.      What does that refer to?                         10:53:31

24       A.      That refers to Christian Lauterbach, who is      10:53:32

25   C. Lauterbach in this e-mail, had built a simulator          10:53:36

                                                                Page 63

                              Veritext Legal Solutions
                                   866 299-5127
